Citation Nr: 1804298	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  15-36 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic gastrointestinal disorder, to include gastric ulcers, peptic ulcers, and duodenal ulcers.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from November 1954 to December 1954 and in the Air Force from January 1955 to July 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

In an October 2017 rating decision, the RO denied service connection for gastritis and a hiatal hernia.  The Veteran responded in a timely November 2017 Notice of Disagreement (NOD) form regarding denied claims, so within one year of notification of that decision, to initiate an appeal.  38 C.F.R. § 20.201 (2017).  The AOJ has not yet issued a statement of the case (SOC) on these issues.  Ordinarily the Veteran's claims should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes these issues are on appeal.  Furthermore, in a December 2017 letter, the RO advised the Veteran that his NOD had been received and that additional action was pending.  Thus, a remand of the Veteran's claims for service connection is not necessary at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his chronic gastrointestinal disorder is the result of his active service.
CONCLUSION OF LAW

The criteria for service connection for a chronic gastrointestinal disorder have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran filed his service connection claims in January 2011.  He asserts that his gastrointestinal disorder is due to his active service.

Based on the Veteran's claim, the Board sent his appeal for an expert medical opinion.  In January 2018, a VA gastroenterologist reviewed the Veteran's claims file and opined that the Veteran's gastrointestinal disorder was at least as likely as not due to his active service.

The opinion of the VA gastroenterologist is given great probative weight as he reviewed objective medical evidence, referred to objective medical studies, and opined that the Veteran's gastrointestinal disorder was at least as likely as not due to his active service.

Having weighed the evidence of record, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise.  Accordingly, the Veteran's claim for service connection for a gastrointestinal disorder is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for a chronic gastrointestinal disorder is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


